Title: Benjamin Brown to Thomas Jefferson, 12 August 1812, with Jefferson’s Note
From: Brown, Benjamin,Jefferson, Thomas
To: Jefferson, Thomas


          
            Sir Augst 12. 1812
            I wrote the principal Agent of the Mutl A Society (Mr S Greenhow) on the subject of the Arrearages due the Society on Account of Hendersons Mill—he states that all claims which have Accrued since the Mill House was pulled down will be remitted—the time when that was done to be verified by the affidavit of two disinterested persons; but that all claims prior thereto would be required to be paid upon the ground that had the House have been at any time burned, the owner would have been entitled to the whole amount insured & therefore the he ought to be liable to the Society for all regular contributions thereupon—That the Owner in order to discharge himself in consequence of the prostration of the Dam should have had a revaluation.This reasoning I confess appears to me to be conclusive in favor of the Society tho’ my first impression was otherwise.The claims on Accot of the sd Mill as appears by the Documents in my possession are Quotas for the Years 1809. 10. 11 & 12 at $18.50 ⅌ Anm with Interest on 18.50 from the 1st April in each Year till paid & 5 ⅌Ct damages thereon.
            I am Sir with great respect
            Your Mo Obt ServtBenjn Brown
          
          
            Note by TJ:
            The mill house was never owned by me, having been excepted out of the deeds of the widow & coparcener to me. the mill house was pulled down and sold by them. the site 
          
        